Citation Nr: 1647865	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to September 1949.  He also had subsequent service in a Reserve component from 1950 to 1954.  The Veteran died in December 2014 and the appellant is his surviving spouse who has been properly substituted for the Veteran (via correspondence in October 2015) in accordance with 38 U.S.C. § 5121A.  See 38 C.F.R. § 3.1010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2005 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2013, the Veteran was afforded a Travel Board hearing before the undersigned; a transcript of the hearing is in the record.  In February 2014, the Board reopened the issue of service connection for hearing loss and remanded the case for further development.  These matters were again remanded in March 2016 for further development.  The requested development in the February 2014 Board remand has not been completed; further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware this matter was remanded twice before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall, supra. 

In the February 2014 remand, the Board requested additional development, including the Veteran's federal civil service records from the Office of Personnel Management (OPM).  The Veteran had federal civil service from 1950 to 1989.  The RO has made three attempts to obtain the Veteran's employment personnel and medical records from OPM; the first attempt was in August 2014, the second request for such records was made in March 2015 via email to OPM, and the third was made in February 2016.  The record does not indicate that OPM has responded to the RO's request for the Veteran's records.  Efforts to obtain these federal records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, the AOJ must make further attempts to obtain the Veteran's records from OPM through all available means.  As such, further development is required.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the OPM's Retirement Operations Division and request the Veteran's complete employment personnel and medical records pertaining to his federal civil service from 1950 to 1989, to specifically include findings on all audiological evaluations conducted therein.  All records requests and responses received must be documented in the record and all pertinent follow up should be undertaken.  If these records are determined to be unavailable, this fact must be documented and explained in the record.

2.  Following the above action, review and readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the record is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




